PER CURIAM.
Former husband appeals the award of permanent periodic alimony to the former wife. Based upon the record before this court, we find competent substantial evidence to support the trial court’s determination that the former wife be awarded permanent periodic alimony in light of its findings with regard to the relevant factors enumerated in section 61.08, Florida Statutes (1993). We find no abuse of discretion in either the award of alimony or the amount. See Canakaris v. Canakaris, 382 So.2d 1197, 1202 (Fla.1980).
AFFIRMED.
STONE, POLEN and PARIENTE, JJ., concur.